DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Andrew Koopman on 2/10/22.
The application has been amended as follows: 
The claims have been amended as follows: 

Claim 1: 

A method for measuring pressure of a gaseous fuel compressed in a feed system of an engine equipping a motor vehicle, by a pressure measuring device comprising an infrared quality sensor and an electronic control unit, the measuring method comprising: 

determining a composition of the fuel using absorbance measurements made with the infrared quality sensor;

determining a nominal absorbance value from absorbance measurements performed at a nominal pressure, at a first time after the motor vehicle is started and after a phase of stabilization of the fuel pressure, and at preset wavelengths using the infrared quality sensor;

determining a corrected absorbance value of the fuel based on absorbance measurements performed at a second time after the first time, by infrared analysis at the preset wavelengths using the infrared quality sensor; and 

determining the pressure of the fuel based on the nominal pressure, the corrected absorbance value, and the nominal absorbance value.


Claim 8: 

A device for measuring pressure variations of a gaseous fuel compressed in a feed system of an engine equipping a motor vehicle, the device comprising:

a quality infrared sensor measuring at least at a first wavelength and at second wavelength, preset and distinct from one another; a first and a second absorbance value, 

means for detecting pressurization of the system,

a clock,

means for adjusting the wavelength of the quality sensor, 

means for storing in memory

a nominal absorbance value, calculated based on absorbance measurements performed at a nominal pressure and taken at a first time after the motor vehicle is started and after a phase of stabilization of the fuel pressure at at least two preset wavelengths using the infrared sensor, and 

the nominal pressure,

means for receiving, from the quality sensor, absorbance measurements made at a second time after the first time at the at least two preset wavelengths, 

means for determining a composition of the fuel using absorbance measurements made with the infrared quality sensor and computing the pressure of the compressed gas as a function of the nominal absorbance value measured at the first time, the nominal pressure, and corrected absorbance values determined based on the absorbance measurements made at the second time at the at least two preset wavelengths.

Allowable Subject Matter
Claims 1 – 11 and 13 – 19 are allowed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747